Citation Nr: 0014057	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August to 
December 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) April 1998 rating decision 
which denied a permanent and total disability rating for 
nonservice-connected pension purposes.


REMAND

The veteran's nonservice-connected pension claim is well 
grounded, as it is plausible and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This is based on 
his assertion that his disabilities render him unemployable.  
Proscelle v. Derwinski , 1 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

A VA fee-basis general medical examination was performed in 
February 1999, identifying the veteran's symptoms and 
impairments and diagnosing chronic low back strain, post 
traumatic headaches, and mild vision impairment in the right 
eye; an unconfirmed diagnosis of asthma was also noted.  The 
examiner indicated, in pertinent part, that the veteran's low 
back disability (associated with significant pain and range 
of motion impairment) had a "major functional impact" on 
his daily life and ability to function in an occupational 
setting.  On examination, it was also noted that the veteran 
denied experiencing depression, anxiety, and insomnia.

Based on the foregoing medical examination report and other 
evidence of record (including prior rating decisions which in 
March 1978 denied service connection for migraine headaches, 
"nervous disorder," and residuals of back and right knee 
injury, and in November 1981 denied a permanent and total 
disability rating for nonservice-connected pension purposes), 
the RO issued in June 1999 a supplemental statement of the 
case and another rating decision; his nonservice-connected 
disabilities were identified as back strain (rated 10 percent 
disabling), bilateral knee disabilities, pes planus, migraine 
headaches, "nervous disorder," decreased visual acuity, and 
history of asthma (each rated noncompensable).  The RO 
determined that the veteran's disabilities have not rendered 
him unemployable.

The veteran's claims file contains a March 1999 private 
medical examination report (submitted in April 1999) 
suggesting that he had permanent disability which prevented 
or substantially reduced his ability to work, consisting of a 
depressive disorder, asthma, and orthopedic problems; it was 
noted that his limitations were caused by pain and being 
"unhappy."  

As the above private medical examination report was dated in 
March 1999 and submitted to the RO in April 1999, the medical 
conclusions expressed therein could not be taken into 
consideration on VA fee-basis medical examination in February 
1999; the June 1999 supplemental statement of the case and 
rating decision do not reflect RO review and consideration of 
the March 1999 examination report.

In December 1999, the veteran submitted directly to the Board 
another copy of the March 1999 private medical examination 
report identified above, indicating that the report was 
prepared by his treating physician at the Kern Medical 
Center; he suggested that he continued to receive medical 
treatment at that facility due to "mental" and physical 
disabilities which rendered him unemployable.

In view of the foregoing, the Board is of the opinion that 
further development of the evidence is necessary for an 
informed and equitable resolution of the veteran's 
nonservice-connected pension claim.  The above-identified 
March 1999 medical examination report from the Kern Medical 
Center (which is clearly pertinent to this claim) appears not 
to have been considered by the RO in the first instance 
consistent with 38 C.F.R. § 20.1304(c) (1999); a waiver in 
writing is not of record, although other considerations also 
mandate remand of this case to the RO.  

As the clinical evidence of record contains inconsistencies 
in that no psychiatric symptoms or impairment were identified 
on VA fee-basis medical examination in February 1999 (at 
which time other symptoms and impairments were diagnosed, 
noted to have been productive of significant functional and 
occupational impairment, but not necessarily rendering the 
veteran unemployable); however, in March 1999, physical 
impairments and a depressive disorder productive of permanent 
and substantial occupational capacity reduction or inability 
to engage in employment were noted.  The medical reasons for 
the conclusion reached in March 1999 are unclear, and the RO 
should therefore associate with the file all outstanding 
treatment records from the Kern Medical Center, as requested 
below.

After obtaining all available clinical records from the Kern 
Medical Center, the RO should schedule the veteran for 
another VA medical examination, including a review of the 
entire claims file, to resolve the above-discussed 
inconsistency relative to his employability.  It should be 
noted that neither the veteran nor the Board may make medical 
determinations.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability since February 1998.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder, particularly 
clinical records from the Kern Medical 
Center in Bakersfield, California.

2.  The RO should schedule the veteran 
for another VA medical examination to 
identify all disabilities that he now 
has and the extent of any functional 
impairment caused thereby.  Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of an affected part should be 
accomplished, and copies of any such 
test results placed in the claims 
folder.  The claims folder and a copy of 
this remand must be provided the 
examiner for review in conjunction with 
the examination, and the examination 
report must reflect the examiner's 
review of claims file.  The examiner 
should be requested to provide an 
opinion on the severity (e.g., slight, 
mild, moderate, severe, complete) of the 
functional limitation for work caused by 
the combined effect of all disabilities 
noted.  38 C.F.R. § 4.10 (1999).  The 
findings of the examiner should be set 
forth in the examination report and a 
complete rationale provided for any 
opinion expressed by the examiner.

3.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of his 
disabilities and the effect of pain 
(where appropriate).  A determination 
should be made as to whether any 
disability is the result of the 
veteran's willful misconduct.  The issue 
should then be considered under the two-
prong test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1999), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1999).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1999).

4.  The RO should carefully review the 
examination report and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall, 11 Vet. App. 268.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


